Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 09/13/2021 and claims 1-5 and 7-10 are now in condition for allowance.
3.	As Applicant pointed out on pages 10-15 of the response, art of record, Sasaki, Ringseth or Meirosu does not teach and/or fairly suggest a process for:
“distributing and executing task based on a first cost calculation of executing the task in an analysis node, and a second cost of executing the task on another analysis node, wherein a management node which is connected to the analysis node and holds performance information representing performance of the analysis node and the management node includes a performance information integration unit-integrating the performance information pertaining to the analysis node connected to the management node, wherein the analysis node includes task determination unit that determines the task distribution to the analysis node or the another analysis node, based on a first cost, being calculated based on the performance information pertaining to the analysis node, of executing a task in the analysis node, and a second cost being calculated based on the performance information pertaining to another of the analysis nodes different from the analysis node integrated by the performance information integration unit and representing a cost of load distribution of distributing the task to the another analysis node and then executing the task, wherein both costs uses a communication delay time and a processing delay time, which are 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193